DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US PGPUB 2017/0147299; hereinafter “Lai”) in view of Kilgard et al. (US Patent 8,010,945; hereinafter “Kilgard”) and Berteig et al. (US PGPUB 2007/0018980; hereinafter “Berteig”).
Claim 1: 
Lai teaches a system comprising:
a graphics processing unit (GPU) (Fig. 1: GPU 121);

a processor (Fig. 1: CPU 111); and
the processor to:
define, via an asset file, one or more functions of a GPU programming language in source code written in a central processing unit (CPU) programming language ([0003] “Nvidia Corporation of Santa Clara, Calif., has developed a Java library, called ‘Java on GPU,’ or JoG. JoG introduces new Java classes that allow developers to accelerate the execution of Java applications on computer systems having a GPU,” wherein the “Java library” is the “asset file”. [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program (which may include one or more GPU device functions).” [0017] “As will be described in greater detail below, a frontend 140 is configured to receive Java bytecode and produce IR code,” wherein “Java bytecode” is a well-known CPU programming language.);
extend a first programming language to include the one or more functions defined in the asset file ([0003] “JoG introduces new Java classes” [0004] “The syntax of the jog.foreach ( )construct is as follows: jB=jog.foreach(jA1, jA2, . . . , jAn, lambda), where jB is a result jogArray, jA1, jA2, . . . , jAn are input jogArrays, and lambda is a class object that implements a functional interface and accepts formal arguments and captured variables as needed.”);

receive, via an interface of the code editor, code written in the first programming language for a first program ([0003] “after the JoG library is incorporated, the developer only needs to make minor changes to the Java source code to enable the automatic GPU acceleration.” [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program ... JoG source code in Table 1, below, provides an example in which lambda_mul and lambda_add are Java lambda functions that are compiled into Compute Unified Device Architecture (CUDA) programs for a GPU”); and
the first program comprising at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0017] “frontend 140 is configured to receive Java bytecode” [0020] “FIG. 2A illustrates jog.Array jA 210. Jog.Array jA 210 includes a hostArray field that contains an array A 211 (or a handle to the array A 211) whose elements are input to the Java lambda function lambda_mul,” wherein the “Java” fields and functions described in Lai Paragraph [0020] are examples of fields and methods of the “first program”, i.e. “Java”.).

With further regard to Claim 1, Lai does not teach the following, however, Kilgard teaches:
the system comprising a non-transitory computer readable media comprising instructions executable by the processor (See Claim 10 of Kilgard, “10. A non-transitory computer-readable medium, containing a program configured to perform operations for extending an object-oriented programming language…”);
wherein the processor is to:
define, via the asset file, one or more shader functions of a GPU programming language in source code written in a central processing unit (CPU) programming language (Col. 4 Ln. 15: “one of ordinary skill in the art will readily recognize the adaptability of the C++ ‘cgVector.h’ header file described herein for use with the vector data types provided by the GLSL or HLSL shading languages.”);
extend a first programming language to include the one or more shader functions defined in the asset file (Col. 3 Ln. 51: “a method for extending the capabilities of an object-oriented programming language (e.g., the C++ programming language) to allow users to compile, execute, and debug programs composed in shading languages (e.g., the Cg shading language).”); and
instantiate the first programming language, in a code editor, based on the one or more asset files, wherein the first programming language includes the CPU programming language and the one or more shader functions (Col. 15 Ln. 29: “Extending an object oriented-programming language using the techniques and methods described herein provides a number of advantages. For example, shader 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Lai with the shader functions as taught by Kilgard since “it enables developers of shader programs to write, compile, execute and, importantly, debug programs intended for a GPU using a wide variety of development tools available for object-oriented programming languages” (Kilgard Col. 2 Ln. 57) and “Therefore, developers may compose shader programs for the GPU more efficiently and effectively” (Kilgard Col. 2 Ln. 61).

With further regard to Claim 1, Lai in view of Kilgard does not teach the following, however, Berteig teaches:
wherein the code editor is of a development environment ([0180] “Code editor and Integrated Development Environment (IDE)--Provides the tools a more technical user needs to develop new Metanodes with MetaSL. The IDE is integrated with the mental mill GUI to provide interactive visual feedback. In addition, the IDE provides a high level interactive visual debugger for locating and correcting defects in shaders.”); and
generate, via the code editor, one or more GPU source code files of the first program in one or more respective GPU programming languages from CPU source code of the first program, the one or 21more respective GPU programming languages 
wherein the one or more GPU source code files includes constants and defines, automatically generated by a code generator of the code editor, corresponding to the at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0105] “Prior to being attached to a scene, a phenomenon is instantiated by providing values, or functions which are used to define the values, for each of the phenomenon's parameters, using a phenomenon editor,” and [0176] “Shader parameter editor--Provides sliders, color pickers, and other controls to facilitate the editing of shader parameter values,” wherein the “Phenomenon” parameters and “Shader” parameters are associated with the “CPU programming language” parameters as described above. [0510] “An enumeration can also be named in which case it defines a new type. The enumerators can be explicitly assigned values as well. For example: TABLE-US-00021 enum Detail { LOW = 1, MEDIUM = 2, HIGH = 3 },” and [0511] “This 
generate, via the code editor, a GPU executable binary of the first program ([0218] “The MetaSL compiler handles much of the processing and provides the back-end plug-in with a high level representation of the shader, which it can use to generate shader code. The MetaSL compiler currently targets high level languages, however the potential exists to target GPUs directly and generate machine code from the high level representation. This would allow particular hardware to take advantage of unique optimizations available only because the code generator is working from this high level representation directly and bypassing the native compiler,” see Fig. 17 showing that rendering on a target processor occurs using generated GPU code, i.e. “a GPU executable binary”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Lai in view of Kilgard with the development environment and the generated GPU languages as taught by Berteig since the “integration of the MetaSL and C++ compilers will greatly simplify the development of Metanodes and monolithic shaders” (Berteig [0373]).

Claim 3:

transmit the GPU executable binary to the graphics memory; and cause the GPU executable binary to be executed by the GPU ([0016] “data on which the GPU 121 operates is stored in the GPU memory 122. Accordingly, data may need to be moved between the CPU memory 112 and the GPU memory 122 as necessary to allow appropriate processing.” [0029] “The GPU executable code may then be executed in the GPU and the resulting data transferred back to the host”).

Claim 4:
Lai in view of Kilgard and Berteig teaches the system of claim 1, and Berteig further teaches wherein the instructions are further executable by the processor to:
modify the asset file to define one or more additional shader functions in the CPU programming language ([0129] “(iii) A shader node, which represents a shader, that is, a function written in a high-level language such as C or C++.” [0197] “For the applications that require it, Level 3 (223) allows complex shaders to be written that use all the features of C++.” [0226] “New Metanodes can be created by writing MetaSL code and added to the library,” wherein the “library” is a type of “asset file”.).

Claim 5:
Lai in view of Kilgard and Berteig teaches the system of claim 1, and Kilgard further teaches wherein the instructions are further executable by the processor to:

generate one or more CPU executable instructions corresponding to the one or more shader functions based on the CPU executable programming language (Col. 5 Ln. 27: “including a reference to vector header file 135 in shader program source code 133 may allow compiler 131 to compile shader programs 133 that include references to shading language vectors.”); and
debug, based on the CPU executable instructions, the code for the first program by executing at least part of the first program on the processor (Col. 5 Ln. 30: “Thereafter, a shader program compiled from shader program source code 133 may be executed on CPU 150 and analyzed using debugger 132.”).

Claim 6:
Lai in view of Kilgard and Berteig teaches the system of claim 1, and Kilgard further teaches wherein the instructions are further executable by the processor to:
cause, via the code editor, a CPU code debugger to debug at least part of a first program written in the first programming language (Fig. 1: Debugger 132. Col. 2 Ln. 57: “One advantage of this method is that it enables developers of shader programs to write, compile, execute and, importantly, debug programs intended for a GPU using a 

Claim 8: 
Lai teaches an apparatus comprising:
a processor (Fig. 1: CPU 111);
the processor to:
define, via an asset file, one or more functions of a GPU programming language in source code written in a central processing unit (CPU) programming language ([0003] “Nvidia Corporation of Santa Clara, Calif., has developed a Java library, called ‘Java on GPU,’ or JoG. JoG introduces new Java classes that allow developers to accelerate the execution of Java applications on computer systems having a GPU,” wherein the “Java library” is the “asset file”. [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program (which may include one or more GPU device functions).” [0017] “As will be described in greater detail below, a frontend 140 is configured to receive Java bytecode and produce IR code,” wherein “Java bytecode” is a well-known CPU programming language.);
extend a first programming language to include the one or more functions defined in the asset file ([0003] “JoG introduces new Java classes” [0004] “The syntax of the jog.foreach ( )construct is as follows: jB=jog.foreach(jA1, jA2, . . . , jAn, lambda), where jB is a result jogArray, jA1, jA2, . . . , jAn are input jogArrays, and lambda is a 
instantiate the first programming language, in a code editor, based on the one or more asset files, wherein the first programming language includes the CPU programming language and the one or more functions ([0003] “Software development tools that incorporate JoG allow automatic GPU acceleration of Java bytecode without too much special effort on the developer's part: after the JoG library is incorporated, the developer only needs to make minor changes to the Java source code to enable the automatic GPU acceleration.”);
receive, via an interface of the code editor, code written in the first programming language for a first program ([0003] “after the JoG library is incorporated, the developer only needs to make minor changes to the Java source code to enable the automatic GPU acceleration.” [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program ... JoG source code in Table 1, below, provides an example in which lambda_mul and lambda_add are Java lambda functions that are compiled into Compute Unified Device Architecture (CUDA) programs for a GPU”); and
the first program comprising at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0017] “frontend 140 is configured to receive Java bytecode” [0020] “FIG. 2A illustrates jog.Array jA 210. Jog.Array jA 210 includes a hostArray field that contains an array A 211 (or a handle to the array A 211) whose elements are input to the Java lambda function lambda_mul,” wherein the “Java” 

With further regard to Claim 8, Lai does not teach the following, however, Kilgard teaches:
the apparatus comprising a non-transitory computer readable media comprising instructions executable by the processor (See Claim 10 of Kilgard, “10. A non-transitory computer-readable medium, containing a program configured to perform operations for extending an object-oriented programming language…”);
wherein the processor is to:
define, via the asset file, one or more shader functions of a GPU programming language in source code written in a central processing unit (CPU) programming language (Col. 4 Ln. 15: “one of ordinary skill in the art will readily recognize the adaptability of the C++ ‘cgVector.h’ header file described herein for use with the vector data types provided by the GLSL or HLSL shading languages.”);
extend a first programming language to include the one or more shader functions defined in the asset file (Col. 3 Ln. 51: “a method for extending the capabilities of an object-oriented programming language (e.g., the C++ programming language) to allow users to compile, execute, and debug programs composed in shading languages (e.g., the Cg shading language).”); and
instantiate the first programming language, in a code editor, based on the one or more asset files, wherein the first programming language includes the CPU programming language and the one or more shader functions (Col. 15 Ln. 29: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Lai with the shader functions as taught by Kilgard since “it enables developers of shader programs to write, compile, execute and, importantly, debug programs intended for a GPU using a wide variety of development tools available for object-oriented programming languages” (Kilgard Col. 2 Ln. 57) and “Therefore, developers may compose shader programs for the GPU more efficiently and effectively” (Kilgard Col. 2 Ln. 61).

With further regard to Claim 8, Lai in view of Kilgard does not teach the following, however, Berteig teaches:
wherein the code editor is of a development environment ([0180] “Code editor and Integrated Development Environment (IDE)--Provides the tools a more technical user needs to develop new Metanodes with MetaSL. The IDE is integrated with the mental mill GUI to provide interactive visual feedback. In addition, the IDE provides a high level interactive visual debugger for locating and correcting defects in shaders.”); and

wherein the one or more GPU source code files includes constants and defines, automatically generated by a code generator of the code editor, corresponding to the at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0105] “Prior to being attached to a scene, a phenomenon is instantiated by providing values, or functions which are used to define the values, for each of the phenomenon's parameters, using a phenomenon editor,” and [0176] “Shader parameter editor--Provides sliders, color pickers, and other controls to facilitate the editing of shader parameter values,” wherein the “Phenomenon” parameters and “Shader” parameters are associated with the “CPU programming language” parameters as 
generate, via the code editor, a GPU executable binary of the first program ([0218] “The MetaSL compiler handles much of the processing and provides the back-end plug-in with a high level representation of the shader, which it can use to generate shader code. The MetaSL compiler currently targets high level languages, however the potential exists to target GPUs directly and generate machine code from the high level representation. This would allow particular hardware to take advantage of unique optimizations available only because the code generator is working from this high level representation directly and bypassing the native compiler,” see Fig. 17 showing that rendering on a target processor occurs using generated GPU code, i.e. “a GPU executable binary”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Lai in view of Kilgard with the development environment and the generated GPU languages as taught by Berteig since the “integration of the MetaSL and C++ compilers will greatly simplify the development of Metanodes and monolithic shaders” (Berteig [0373]).

Claim 10:
Lai in view of Kilgard and Berteig teaches the apparatus of claim 8, and Lai further teaches wherein the instructions are further executable by the processor to:
transmit the GPU executable binary to the graphics memory; and cause the GPU executable binary to be executed by the GPU ([0016] “data on which the GPU 121 operates is stored in the GPU memory 122. Accordingly, data may need to be moved between the CPU memory 112 and the GPU memory 122 as necessary to allow appropriate processing.” [0029] “The GPU executable code may then be executed in the GPU and the resulting data transferred back to the host”).

Claim 11:
Lai in view of Kilgard and Berteig teaches the apparatus of claim 8, and Berteig further teaches wherein the instructions are further executable by the processor to:
modify the asset file to define one or more additional shader functions in the CPU programming language ([0129] “(iii) A shader node, which represents a shader, that is, a function written in a high-level language such as C or C++.” [0197] “For the applications that require it, Level 3 (223) allows complex shaders to be written that use all the features of C++.” [0226] “New Metanodes can be created by writing MetaSL code and added to the library,” wherein the “library” is a type of “asset file”.).

Claim 12:

parse one or more shader functions of the code for the first program into the CPU executable programming language (Col. 5 Ln. 17: “vector header file 135 includes the appropriate declarations and definitions for a vector data type having the syntax and semantic features of a shading language vector. For example, vector header file 135 may allow a developer to declare a vector in C++ program source code 134 of three floating point numbers using the ‘float3 foo;’ syntax”);
generate one or more CPU executable instructions corresponding to the one or more shader functions based on the CPU executable programming language (Col. 5 Ln. 27: “including a reference to vector header file 135 in shader program source code 133 may allow compiler 131 to compile shader programs 133 that include references to shading language vectors.”); and
debug, based on the CPU executable instructions, the code for the first program by executing at least part of the first program on the processor (Col. 5 Ln. 30: “Thereafter, a shader program compiled from shader program source code 133 may be executed on CPU 150 and analyzed using debugger 132.”).

Claim 13:
Lai in view of Kilgard and Berteig teaches the apparatus of claim 8, and Kilgard further teaches wherein the instructions are further executable by the processor to:
allow, via the code editor, a CPU code debugger to debug at least part of a first program written in the first programming language (Fig. 1: Debugger 132. Col. 2 Ln. 57: 

Claim 15: 
Lai teaches a method comprising:
defining, via an asset file, one or more functions of a GPU programming language in source code written in a central processing unit (CPU) programming language ([0003] “Nvidia Corporation of Santa Clara, Calif., has developed a Java library, called ‘Java on GPU,’ or JoG. JoG introduces new Java classes that allow developers to accelerate the execution of Java applications on computer systems having a GPU,” wherein the “Java library” is the “asset file”. [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program (which may include one or more GPU device functions).” [0017] “As will be described in greater detail below, a frontend 140 is configured to receive Java bytecode and produce IR code,” wherein “Java bytecode” is a well-known CPU programming language.);
extending, via a computer system, a first programming language to include the one or more functions defined in the asset file ([0003] “JoG introduces new Java classes” [0004] “The syntax of the jog.foreach ( )construct is as follows: jB=jog.foreach(jA1, jA2, . . . , jAn, lambda), where jB is a result jogArray, jA1, jA2, . . . , 
instantiating, via the computer system, the first programming language, in a code editor, based on the one or more asset files, wherein the first programming language includes the CPU programming language and the one or more functions ([0003] “Software development tools that incorporate JoG allow automatic GPU acceleration of Java bytecode without too much special effort on the developer's part: after the JoG library is incorporated, the developer only needs to make minor changes to the Java source code to enable the automatic GPU acceleration.”);
receiving, via the computer system, via an interface of the code editor, code written in the first programming language for a first program ([0003] “after the JoG library is incorporated, the developer only needs to make minor changes to the Java source code to enable the automatic GPU acceleration.” [0004] “One JoG construct is a “jog.foreach ( ) statement, which creates a jogArray object that contains necessary information and data to compile a specified class object that implements a functional interface (e.g., a lambda function) into a GPU program ... JoG source code in Table 1, below, provides an example in which lambda_mul and lambda_add are Java lambda functions that are compiled into Compute Unified Device Architecture (CUDA) programs for a GPU”); and
the first program comprising at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0017] “frontend 140 is configured to receive Java bytecode” [0020] “FIG. 2A illustrates jog.Array jA 210. Jog.Array jA 210 includes a hostArray field that contains an array A 211 (or a handle to the array A 211) 

With further regard to Claim 15, Lai does not teach the following, however, Kilgard teaches the method comprising:
defining, via the asset file, one or more shader functions of a GPU programming language in source code written in a central processing unit (CPU) programming language (Col. 4 Ln. 15: “one of ordinary skill in the art will readily recognize the adaptability of the C++ ‘cgVector.h’ header file described herein for use with the vector data types provided by the GLSL or HLSL shading languages.”);
extending a first programming language to include the one or more shader functions defined in the asset file (Col. 3 Ln. 51: “a method for extending the capabilities of an object-oriented programming language (e.g., the C++ programming language) to allow users to compile, execute, and debug programs composed in shading languages (e.g., the Cg shading language).”); and
instantiating the first programming language, in a code editor, based on the one or more asset files, wherein the first programming language includes the CPU programming language and the one or more shader functions (Col. 15 Ln. 29: “Extending an object oriented-programming language using the techniques and methods described herein provides a number of advantages. For example, shader programs may be written, compiled, executed, and, importantly, debugged using the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Lai with the shader functions as taught by Kilgard since “it enables developers of shader programs to write, compile, execute and, importantly, debug programs intended for a GPU using a wide variety of development tools available for object-oriented programming languages” (Kilgard Col. 2 Ln. 57) and “Therefore, developers may compose shader programs for the GPU more efficiently and effectively” (Kilgard Col. 2 Ln. 61).

With further regard to Claim 15, Lai in view of Kilgard does not teach the following, however, Berteig teaches:
wherein the instantiating occurs in a code editor of a development environment ([0180] “Code editor and Integrated Development Environment (IDE)--Provides the tools a more technical user needs to develop new Metanodes with MetaSL. The IDE is integrated with the mental mill GUI to provide interactive visual feedback. In addition, the IDE provides a high level interactive visual debugger for locating and correcting defects in shaders.”); and
generating, via the computer system, one or more GPU source code files of the first program in one or more respective GPU programming languages from CPU source code of the first program, the one or 21more respective GPU programming languages including High- 22Level Shading Language, OpenGL Shading Language, C for 23Graphics, 
wherein the one or more GPU source code files includes constants and defines, automatically generated by a code generator of the code editor, corresponding to the at least one of CPU programming language enumeration, constants, structs, fields, and methods ([0105] “Prior to being attached to a scene, a phenomenon is instantiated by providing values, or functions which are used to define the values, for each of the phenomenon's parameters, using a phenomenon editor,” and [0176] “Shader parameter editor--Provides sliders, color pickers, and other controls to facilitate the editing of shader parameter values,” wherein the “Phenomenon” parameters and “Shader” parameters are associated with the “CPU programming language” parameters as described above. [0510] “An enumeration can also be named in which case it defines a new type. The enumerators can be explicitly assigned values as well. For example: TABLE-US-00021 enum Detail { LOW = 1, MEDIUM = 2, HIGH = 3 },” and [0511] “This example defines a new type called Detail with possible values of LOW, MEDIUM and 
generating, via the computer system, a GPU executable binary of the first program ([0218] “The MetaSL compiler handles much of the processing and provides the back-end plug-in with a high level representation of the shader, which it can use to generate shader code. The MetaSL compiler currently targets high level languages, however the potential exists to target GPUs directly and generate machine code from the high level representation. This would allow particular hardware to take advantage of unique optimizations available only because the code generator is working from this high level representation directly and bypassing the native compiler,” see Fig. 17 showing that rendering on a target processor occurs using generated GPU code, i.e. “a GPU executable binary”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Lai in view of Kilgard with the development environment and the generated GPU languages as taught by Berteig since the “integration of the MetaSL and C++ compilers will greatly simplify the development of Metanodes and monolithic shaders” (Berteig [0373]).

Claim 17:
Lai in view of Kilgard and Berteig teaches the method of claim 15, and Lai teaches further comprising:


Claim 18:
Lai in view of Kilgard and Berteig teaches the method of claim 15, and Berteig teaches further comprising:
modifying, via the computer system, the asset file to define one or more additional shader functions in the CPU programming language ([0129] “(iii) A shader node, which represents a shader, that is, a function written in a high-level language such as C or C++.” [0197] “For the applications that require it, Level 3 (223) allows complex shaders to be written that use all the features of C++.” [0226] “New Metanodes can be created by writing MetaSL code and added to the library,” wherein the “library” is a type of “asset file”.).

Claim 19:
Lai in view of Kilgard and Berteig teaches the method of claim 15, and Kilgard teaches further comprising:

generating, via the computer system, one or more CPU executable instructions corresponding to the one or more shader functions based on the CPU executable programming language (Col. 5 Ln. 27: “including a reference to vector header file 135 in shader program source code 133 may allow compiler 131 to compile shader programs 133 that include references to shading language vectors.”); and
debugging, via the computer system, based on the CPU executable 9 instructions, the code for the first program by executing at least part of the first program on the processor (Col. 5 Ln. 30: “Thereafter, a shader program compiled from shader program source code 133 may be executed on CPU 150 and analyzed using debugger 132.”).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Kilgard and Berteig as applied to Claims 6, 8 and 15 above, and further in view of Aarts et al. (US Patent 8,261,234; hereinafter “Aarts”).
Claim 7:
Lai in view of Kilgard and Berteig teaches all the limitations of claim 6 as described above. Lai in view of Kilgard and Berteig does not teach the following, 
simulate, via the code editor, dispatch of at least part of a GPU kernel on the processor, wherein the at least part of the first program includes the at least part of the GPU kernel (Col. 4 Ln. 27: “the debugging may include using a real-time debugger which debugs code that is being, or is to be executed … the debugging may include simulating hardware such that the code may be debugged.” Col. 5 Ln. 3: “this may include translating an extension of a computer language (e.g. C, C++, etc.) associated with a GPU (e.g. a general purpose GPU, etc.) into a standard computer language associated with a CPU (e.g. C, etc.) such that a compiler and/or debugger associated with the CPU may be utilized to compile /debug code associated with the GPU.”); and 
execute at least one thread of at least one group thread of at least one dispatch thread for each kernel function of the at least part of the GPU kernel (Col. 2 Ln. 64: “the parallel processing architecture may include one or more single instruction multiple data (SIMD) processing elements. In such a system, the threads being executed by the processor are collected into groups,” wherein the “parallel processing architecture” is a “GPU”. Col. 4 Ln. 10: “the execution of the code utilizing the second processor may include managing a plurality of parallel threads. In this case, the managing may include executing at least a portion of a first parallel thread,” wherein the “second processor” is the “CPU”. Col. 5 Ln. 19: “The resulting executable may then be linked against a library that emulates an execution model of the GPU. In this way, an application may execute as if it were being executed on the GPU with full debugger support.”).


Claim 14:
Lai in view of Kilgard and Berteig teaches all the limitations of claim 8 as described above. Lai in view of Kilgard and Berteig does not teach the following, however, Aarts teaches wherein the instructions are further executable by the processor to:
simulate, via the code editor, dispatch of at least part of a GPU kernel on the processor, wherein the at least part of the first program includes the at least part of the GPU kernel (Col. 4 Ln. 27: “the debugging may include using a real-time debugger which debugs code that is being, or is to be executed … the debugging may include simulating hardware such that the code may be debugged.” Col. 5 Ln. 3: “this may include translating an extension of a computer language (e.g. C, C++, etc.) associated with a GPU (e.g. a general purpose GPU, etc.) into a standard computer language associated with a CPU (e.g. C, etc.) such that a compiler and/or debugger associated with the CPU may be utilized to compile /debug code associated with the GPU.”); and 
execute at least one thread of at least one group thread of at least one dispatch thread for each kernel function of the at least part of the GPU kernel (Col. 2 Ln. 64: “the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Lai in view of Kilgard and Berteig with the GPU simulation as taught by Aarts as “This allows a native emulation framework for GPU accelerated applications to be implemented, such that developers may use a debugger of their choice to debug an application” (Aarts Col. 5 Ln. 10).

Claim 20:
Lai in view of Kilgard and Berteig teaches all the limitations of claim 15 as described above. Lai in view of Kilgard and Berteig does not teach the following, however, Aarts teaches further comprising:
simulating, via a CPU, dispatch of at least part of a GPU kernel on the processor, wherein the at least part of the first program includes the at least part of the GPU kernel (Col. 4 Ln. 27: “the debugging may include using a real-time debugger which debugs 
executing, with the CPU, at least one thread of at least one group thread of at least one dispatch thread for each kernel function of the at least part 7 of the GPU kernel (Col. 2 Ln. 64: “the parallel processing architecture may include one or more single instruction multiple data (SIMD) processing elements. In such a system, the threads being executed by the processor are collected into groups,” wherein the “parallel processing architecture” is a “GPU”. Col. 4 Ln. 10: “the execution of the code utilizing the second processor may include managing a plurality of parallel threads. In this case, the managing may include executing at least a portion of a first parallel thread,” wherein the “second processor” is the “CPU”. Col. 5 Ln. 19: “The resulting executable may then be linked against a library that emulates an execution model of the GPU. In this way, an application may execute as if it were being executed on the GPU with full debugger support.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Lai in view of Kilgard and Berteig with the GPU simulation as taught by Aarts as “This allows a native emulation framework for GPU accelerated applications to be .

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument regarding Claim 1, that the cited prior art of Lai, Kilgard and Berteig does not teach or suggest the limitation of Claim 1 which recites, “receive, via an interface of the code editor, code written in the first programming language for a first program; generate, via the code editor, one or more GPU source code files of the first program in one or more respective GPU programming languages from CPU source code of the first program,” the Office respectfully disagrees.
The Applicant goes on to explain, Page 10 Paragraph 3 of the Remarks, that “It appears that the Office contends that because ‘[a] shader node, which represents a shader, that is, a function written in a high-level language such as C or C++,’ and a ‘Phenomena’ is a ‘shader graphs’ of interconnected ‘shader nodes,’ that the input to the mental mill is itself written in CPU source code. See Office Action, p. 7. The Applicant respectfully submits that the above line of reasoning misinterprets the express teachings of Berteig. Specifically, Berteig teaches that a shader node is a graphical element of the GUI that represents a shader (e.g., shader function), and is not itself a shader.” The Office would like to note that the Office is not contending that “the input to 
[0129] “(iii) A shader node, which represents a shader, that is, a function written in a high-level language such as C or C++.” 
[0136] “With reference to FIG. 4, the phenomenon 60 includes one root node, identified by reference numeral 61, which is used to attach the phenomenon 60 to an element of a scene. Other nodes in the graph include a material shader node 62, a texture shader node 63, a coherent noise shader node 64...”
[0191] “As shown in FIG. 9, the system 200 includes a mental mill processing module 202 that contains a number of submodules and other components, described below. The mental mill processing module 202 receives inputs in the form of Phenomena 204 and MetaSL code 206. The mental mill processing module 202 then provides as an output source code in a selected shader language, including: Cg 208, HLSL 210, GLSL 212, Cell SPU 214, C++ 216, and the like.” 
	The Office contends that it is clear from the disclosure of Berteig that the processes carried out by the “mental mill processing module 202” ultimately result in the generation of GPU source code files, including the types of GPU programming languages specified in Claim 1, wherein the generation of said GPU source code files is from the CPU source code defining one or more shaders. Therefore the Office maintains that Lai in view of Kilgard and Berteig does teach and suggest the limitations of Claim 1, including the limitation which recites, “generate, via the code editor, one or 

With respect to the Applicant’s further arguments, Page 11 of the Remarks, that the features of Claims 3-8, 10-15 and 17-20 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1, and as such the Office directs the Applicant to the response above regarding these arguments. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194